PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/159,508
Filing Date: 27 Jan 2021
Appellant(s): QUALCOMM Incorporated



__________________
Brian M. Rosenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/19/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2021/022269) in view of Ramasubramonian (U.S. 2015/0103884).

Regarding claim 1, Wang teaches a method of decoding video data, the method comprising: decoding, when a sequence parameter set (SPS) of a current bitstream of video data is referred to by a layer that is an only layer of an output layer set (OLS), a decoded picture buffer (DPB) parameters syntax structure from the SPS (see Abstract; par. 0004, teaches receiving a sub-bitstream having a sequence parameter set (SPS) with a decoded picture buffer (DPB) syntax structure for an output layer set (OLS) with only one layer; setting a number of layers in the OLS equal to one based on the OLS having the only one layer; obtaining the DPB syntax structure for the OLS with the one layer from the SPS when the number of layers in the OLS has been set equal to one); and 
reconstructing, based on the DPB parameters syntax structure, video data represented by the current bitstream (see Abstract; par. 0004, teaches decoding a picture from the only one layer using the DPB syntax structure to obtain a decoded picture);
decoding, from a video parameter set (VPS) of the current bitstream of video data, a syntax element that specifies the number minus one of DPB parameters syntax structures in the VPS (see par. 0017, 0072).
Wang does not specifically teach responsive to determining that the syntax element is not present in the bitstream, inferring that the number of DPB syntax structures in the VPS is zero.
Ramasubramonian teaches responsive to determining that the syntax element is not present in the bitstream, inferring that the number of DPB syntax structures in the VPS is zero (see par. 0132, 0134, teaches a video decoder determining that a sub_layer_dpb_info_present_flag is not present, and the video decoder inferring the value to be equal to 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang with the limitations as taught by Ramasubramonian to provide for inferring a value when a flag or syntax is not present (see Ramasubramonian par. 0132, 0134).  

Regarding claims 2, 11, Wang teaches the DPB parameters syntax structure includes syntax elements that provide information of DPB size, maximum picture reorder number, and maximum latency for one or more OLSs  (see Wang par. 0063; see also e.g., Hannuksela (U.S. 2015/0264404) par. 0569-0573; Ramasubramonian (U.S. 2015/0103884) Table 4; par. 0119, 0125, teaches various syntax elements).

Regarding claims 4, 13, Wang teaches decoding, when only one layer is included into any OLS of the VPS, the DPB parameters syntax structure from the SPS (see par. 0005, 0072, teaches a SPS including the DPB parameters for the OLS with the single layer, and teaches decoding a bitstream (that includes syntax elements)).

Regarding claims 5, 14, Wang teaches the syntax element comprises a vps_num_dpb_params_minus1 syntax element (see par. 0017, teaches VPS including vps_num_dpb_params_minus1; see also e.g., Hannuksela (U.S. 2015/0264404) par. 0570, teaches a max_vps_dec_pic_buffering_minus1 parameter).

Regarding claims 6, 15, Wang teaches the syntax element that specifies the number minus one of DPB parameters syntax structures in the VPS is a first syntax element, further comprising: decoding, from the VPS, a second syntax element that specifies whether each OLS contains only one layer or is allowed to contain multiple layers (see par. 0059, 0072, teaches the number of layers in an OLS being designated by a syntax element), 
wherein decoding the first syntax element comprises: responsive to the second syntax element indicating that each OLS is allowed to contain multiple layers, decoding the first syntax element (see par. 0072, teaches decoding a bitstream (that includes syntax elements)).

Regarding claims 7, 16, Ramasubramonian teaches the second syntax element comprises an each_layer_is_an_ols_flag syntax element (see par. 0120, teaches setting a flag to a second value to indicate that the sub-DPB parameters may be signaled for multiple sub-layers, where  when the value of the flag indicates (i.e., based on the flag indicating) that sub-DPB parameters may be signaled for multiple sub-layers, a video encoder being configured to generate syntax elements for the sub-DPB parameters for every sub-layer of an output layer set).  Motivation for this combination has been stated in claim 1.

Regarding claims 8, 17, Wang teaches responsive to the second syntax element indicating that each OLS is allowed to contain multiple layers (see par. 0059, teaches the number of layers in an OLS being designated by a syntax element), 
decoding, from the VPS, a third syntax element that specifies whether the VPS includes a hypothetical reference decoder (HRD) parameters syntax structure (see par. 0062, teaches a decoding unit HRD parameters present flag (syntax)).

Regarding claims 9, 18, Wang teaches the third syntax element comprises a hrd_params_present_flag (see par. 0062, teaches a decoding unit HRD parameters present flag (syntax)).

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang teaches a decoding device including a memory and one or more processors (see Fig. 4, 400, 423, 433).  

Regarding claim 19, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang teaches means for decoding and means for reconstructing (see Fig. 4).

Regarding claims 20, 22, these claims contain the limitations of claims 1, 6 and 19 and are analyzed as previously discussed with respect to these claims.  Motivation for this combination has been stated in claim 1.

Regarding claim 21, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang and Ramasubramonian teaches a non-transitory computer-readable storage medium (see Wang par. 00427 and Ramasubramonian par. 0041).    

(2) Response to Argument
On pgs. 7-9 of the Appellant’s Response, the Appellant argues that the Wang reference cited above is not prior art because the Wang provisional application (U.S. 62/911,808) does not support the “vps_num_dpb_params_minus1” recitation in paragraph [0017] of the Wang reference cited above.
	The Examiner respectfully disagrees. The standard for prior art to have an earlier effectively filed date based on a prior-filed application is not that the disclosure in the prior-filed application has to be the same as the disclosure in the cited prior art as argued by the Appellant (p. 7 of the Appellant’s Appeal Brief filed 6/20/22). The standard is described in MPEP 2154.01(b), which states that the prior-filed application (i.e. the provisional application in this case) only needs to describe the subject matter relied upon in the rejection (MPEP 2154.01(b)). There is no requirement that the disclosure of the prior-filed application or provisional be the same or identical as the later filed application to be entitled to an earlier effectively filed date.
	In this case, the Appellant concedes that the Wang provisional application (app no. 62/911,808) at least discloses a syntax element vps_num_dpb_params which “specifies the number of dpb_parameters() syntax structures in the VPS” (p. 8 of the Appellant’s Appeal Brief filed 6/20/22 and Wang provisional [0108]). As explained by the Examiner in the previous Final Rejection dated 1/19/22 and the Advisory Action dated 4/4/22, the Wang provisional application recites “vps_num_dpb_params – 1” (Wang provisional p. 17, paragraph [00113]). This section is also quoted by the Appellant on p. 8 of the Appeal Brief. The recitation occurs in a section describing Video Parameter Set (VPS) syntax elements (Wang provisional [0079]). The terms described are encoded as video parameter set syntax elements (Wang provisional [0113] and [0072]). 
	Moreover, the section further describing VPS syntax elements titled “Video parameter set syntax” shows a for loop ([0072], “for i=0; i<vps_num_dpb_params; i++”). This loop describes a syntax element of vps_num_dpb_params_minus1  because the i value in the for loop has a range of 0 to vps_num_dpb_params -1 (i.e. vps_num_dpb_params_minus1). 
	Further, the syntax element layer_output_dpb_params_idx[i] (Wang provisional paragraph [0113]) would be equal to vps_num_dpb_params – 1 or vps_num_dpb_params_minus1 when the range is at its highest value (i.e. a syntax element of vps_num_dpb_params_minus1 is described). 
	As shown above, there are multiple sections in the provisional application which describe the section relied upon in the rejection. Therefore, the “vps_num_dpb_params_minus1” recitation in paragraph [0017] of Wang is described and supported by its provisional application and is prior art based on the earlier effectively filed date of the provisional application.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW K KWAN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482                                                                                                                                                                                                        
/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.